DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11, 13-15, 18-22, 24-29 and 33-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 11, the prior art of record fails to teach, disclose or render obvious a stopper for use within a medicament container, the stopper comprising: “a projection nose extending proximally from the closed proximal end of the main body, wherein the projection nose defines a hollow central cavity including an opening at a proximal-most end of the projection nose” in addition to other limitations.
	Applicant’s arguments on pp. 8-11 have been considered and are persuasive. As indicated in Applicant’s remarks, having a hollow central cavity at a proximal-most end of the projection nose allows projection nose 18 to flex and conform to the proximal inner outlet opening surface of a medicament container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783